          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

DILLARD SHERRILL and
PATRECA M. SHERRILL                                             PLAINTIFFS

v.                     No. 4:19-cv-163-DPM

BIOMET ORTHOPEDICS, LLC, et al.                                DEFENDANTS

                     AMENDED JUDGMENT
     The complaint is dismissed with prejudice.


                                    ~            4 £:.
                               D .P. Marshall Jr.
                               United States District Judge

                                  / '3   ftf-Yl VMJ ).O ;).Q
                                                 ,
